Truly, J.,
delivered the opinion of the court.
This is a very close case on the facts, so close that the error of law in granting the second instruction for the plaintiff is fatal. We again announce that, where jurors are instructed as to their right to reject the testimony of witnesses on the ground that they have sworn falsely to any part of their testimony, the instruction should always contain the limitation that such false swearing was “willfully, knowingly, and corruptly” done. The instruction under review does not contain this necessary qualification.

Reversed and remanded.